          Case 1:20-cv-00080-JMC Document 191 Filed 06/08/21 Page 1 of 2
                                                                                              FILED




                UNITED STATES DISTRICT COURT
                                                                                       4:08 pm, 6/8/21
                FOR THE DISTRICT OF WYOMING                                       U.S. Magistrate Judge


THE TRIAL LAWYERS COLLEGE, a
nonprofit corporation,
                                       Plaintiff,

vs.                                                 Case Number: 1:20-CV-00080-JMC-MLC
GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation, and GERALD L.
SPENCE, JOHN ZELBST, REX PARRIS,
JOSEPH H. LOW, KENT SPENCE, JOHN
JOYCE, and DANIEL AMBROSE
individuals,

                                    Defendants,

GERALD L. SPENCE and REX PARRIS,

                        Counterclaim Plaintiffs,
vs.

THE TRIAL LAWYERS COLLEGE, a
nonprofit corporation, JOHN SLOAN,
JAMES R. CLERY, JR., MILTON
GRIMES, DANA COLE, MAREN
CHALOUPKA, and ANNE VALENTINE,
      Counterclaim and Third-Party Defendants.

                        CIVIL MINUTE SHEET STATUS CONFERENCE
✔     Motions Hearing
Date: 6/8/2021          Time: 2:00 p.m. - 3:00 p.m.

       Mark L. Carman                                                       Brent Rhodes
           Judge                     Clerk                Reporter           Law Clerk
Attorneys for Plaintiffs          Christopher Ralston, Matthew Slaughter and Patrick Murphy

Attorney(s) for Defendant(s)      Beth Kushner and Timothy Getzoff
Other:


WY 51                                                                              Rev. 01/04/2021
            Case 1:20-cv-00080-JMC Document 191 Filed 06/08/21 Page 2 of 2

MINUTE SHEET STATUS CONFERENCE
1:20-CV-00080-JMC-MLC


Counsel Beth Kushner will be providing subject documents with Bates numbers on or before
6/9/2021. When received, the Court address the Motion.


  Pltf/Dft    Doc #              Motion to/for                        Disposition
Plaintiff      170    MOTION FOR IN CAMERA REVIEW                  Under Advisement




                                          Page 2 of 2
